Exhibit 10.2

 
2009 ROWAN COMPANIES, INC. INCENTIVE PLAN
 
2009 STOCK APPRECIATION RIGHT AGREEMENT
 
THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made as of the 5th
day of May, 2009 (“Grant Date”), between Rowan Companies, Inc., a Delaware
corporation (the “Company”) and ____________ (the “Participant”).
 
1.  
Grant of SAR.  To carry out the purposes of the 2009 Rowan Companies, Inc.
Incentive Plan (the “Plan”), and subject to the conditions described in this
Agreement and the Plan, the Company hereby grants to the Participant a stock
appreciation right (“SAR”) with respect to ______ shares of common stock, $0.125
par value per share of the Company (“Stock”), effective as of the Grant Date on
the terms and conditions set forth herein and in the Plan, which Plan is
incorporated herein by reference as a part of this Agreement.  All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Plan; the Plan is incorporated herein by reference as a part of this Agreement.

 
2.  
Exercise Price.  The exercise price of Stock purchased pursuant to the exercise
of this SAR shall be $            per share.

 
3.  
Exercise of SAR.  This SAR shall be exercisable in the manner described below
for one-third of the aggregate number of SARs on and after the first anniversary
of the Grant Date and an additional one-third on and after each of the second
and third anniversaries of the Grant Date; provided, however, a SAR may be
exercised only prior to its expiration date and, except as otherwise provided
below, only while the Participant remains an Employee of the Company.  This SAR
shall not be exercisable in any event after the expiration of ten years from the
Grant Date hereof.  The SAR will terminate and cease to be exerciseable upon the
Participant’s termination of employment with the Company, except that:

 
(a)  
If the Participant’s employment with the Company terminates by reason of
Retirement, the Participant may exercise this SAR at any time during the period
of five years following the date of such termination, but only as to the number
of SARs that the Participant was entitled to purchase hereunder as of the date
his employment so terminates, plus such additional number of SARs, if any, that
the Committee, in its sole discretion, determines to be exercisable as of such
Retirement.

 
(b)  
If the Participant dies within the five-year period following the date of the
Participant’s termination of employment by reason of Retirement, the
Participant’s estate, or the person who acquires this SAR by bequest or
inheritance or otherwise by reason of the death of the Participant, may exercise
this SAR at any time during the period of two years following the date of the
Participant’s death, but only as to the number of SARs the Participant was
entitled to purchase hereunder as of the date the Participant’s employment
terminated by reason of Retirement.

 

--------------------------------------------------------------------------------


(c)  
If the Participant’s employment with the Company terminates by reason of
disability, the Participant may exercise this SAR in full at any time during the
period of five years following the date of such termination, but only as to the
number of SARs that the Participant was entitled to purchase hereunder as of the
date his employment so terminates, plus such additional number of SARs, if any,
that the Committee, in its sole discretion, determines to be exercisable as of
such disability.

 
(d)  
If the Participant dies while in the employ of the Company or within the
five-year period following the date of the Participant’s termination of
employment by reason of disability, the Participant’s estate, or the person who
acquires this SAR by bequest or inheritance or by reason of the death of the
Participant, may exercise this SAR in full at any time during the period of two
years following the date of the Participant’s death.

 
(e)  
If the Participant’s employment with the Company terminates other than by reason
of Retirement, disability, or death, this SAR (to the extent vested as of the
date of termination and not exercised prior thereto) shall terminate upon the
expiration of 90 days following the date the Participant’s employment so
terminates.

 
4.  
Exercise.  Subject to the limitations set forth herein and in the Plan, this SAR
may be exercised by written notice provided to the Company, and may only be
exercised with respect to a number of SAR Shares with respect to which the SAR
is then exercisable.  Upon exercise of the SAR, the product of the number of the
SARs exercised multiplied by the excess of the Fair Market Value (determined in
accordance with the terms of the Plan) over the Exercise Price shall become
payable to the Participant in shares of Stock, or, in the sole discretion of the
Committee, in cash.  Such Stock issuance or single lump-sum cash payment shall
be made as soon as practicable after becoming payable, but no later than 45 days
after the date of exercise. Notwithstanding anything to the contrary contained
herein, the Participant agrees that he will not exercise the SAR granted
pursuant hereto, and that the Company will not be obligated to issue any Stock
pursuant to this Award Agreement, if the exercise of the SAR or the issuance of
such Stock would constitute a violation by the Participant or by the Company of
any provision of any law or regulation of any governmental authority or any
stock exchange or transaction quotation system.

 
5.  
Retirement.  For purposes of the Agreement and pursuant to the terms of the
Plan, Retirement of an Employee shall have occurred if, as of the Employee’s
date of termination of employment:

 
(a) in the case of an Employee who is an employee of the Company or one of its
subsidiaries (other than LeTourneau, Inc. or its subsidiaries, the employees of
which are covered in (b) below), the Employee is a minimum of 60 years old and
has satisfied the requirements for normal retirement pursuant to the policies of
the Company in place at the time of termination; or
 

--------------------------------------------------------------------------------


(b) in the case of an Employee who is an employee of LeTourneau, Inc. or one of
its subsidiaries, the Employee has satisfied the requirements for either normal
or late retirement pursuant to the polices of LeTourneau, Inc. in place at the
time of termination.
 
Determination of the date of termination of employment by reason of Retirement
and the satisfaction of the requirements for “Retirement” shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination and satisfaction shall be final and controlling on all
interested parties.
 
6.  
Status of Stock.  The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the shares of Stock acquirable
upon exercise of this SAR and to keep such registration effective throughout the
period that this SAR is exercisable.  In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of shares of Stock acquirable upon exercise of the SAR will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available.  The Company intends to use its reasonable efforts to
ensure that no such delay will occur.  In the event exemption from registration
under the Act is available upon an exercise of this SAR, the Participant (or the
person permitted to exercise this SAR in the event of the Participant’s
incapacity or death), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require assuring compliance with applicable securities laws.  The
Company shall incur no liability to the Participant for failure to register the
Stock or maintain the registration.

 
The Participant agrees that the shares of Stock, which the Participant may
acquire by exercising this SAR, will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable securities laws,
whether federal or state.  The Participant also agrees (i) that the certificates
representing the shares of Stock purchased under this SAR may bear such legend
or legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the shares of Stock purchased under this SAR on the stock transfer
records of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the shares of Stock
purchased under this SAR.
 
7.  
Employment Relationship.  For purposes of this Agreement, the Participant shall
be considered to be in the employment of the Company as long as the Participant
remains an Employee of either the Company, a parent or subsidiary corporation
(as defined in Code Section 424) of the Company, or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new SAR for this
SAR.  Any question as to whether and when there has been a termination of such
employment, and the cause and date of such termination, shall be based on such
evidence as the Committee may require and a determination by the Committee as to
the cause and date of such termination shall be final and controlling on all
interested parties.

 

--------------------------------------------------------------------------------


8.  
Withholding of Tax.  Upon an exercise of this SAR, the Company is authorized in
its discretion to satisfy any withholding requirement out of any cash or shares
of Stock distributable to the Participant upon such exercise.

 
9.  
Reorganization of the Company.   The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Stock or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.

 
10.  
Recapitalization Events.   In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Stock shall mean and include all securities or other property (other than cash)
that holders of Stock of the Company are entitled to receive in respect of Stock
by reason of each successive Recapitalization Event, and the exercise price of
the SAR shall be adjusted as deemed necessary or appropriate in the sole
discretion of the Committee to prevent enlargement or dilution of the
Participant’s rights under this Agreement.

 
11.  
Transfer of SAR.  Except as provided herein, all rights granted hereunder shall
not be transferable other than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by the
Participant or, in the case of the Participant’s death or incapacity, by the
Participant’s guardian or legal representative.  Any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance of this SAR that
does not satisfy the requirements set forth hereunder shall be void and
unenforceable against the Company.

 
12.  
Severability.   In the event that any provision of this Agreement shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 
13.  
Certain Restrictions.   By executing this Agreement, the Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with this Agreement, the securities laws or any other
applicable laws, rules or regulations, or the terms of the Plan.

 
14.  
Recoupment.   Notwithstanding any provision of this Agreement to the contrary,
the Committee may, in its sole discretion:

 

--------------------------------------------------------------------------------


(a)  
recoup from Participants all or a portion of the Stock issued or cash paid under
this Agreement if the Company’s reported financial or operating results are
materially and negatively restated within five years of the issuance or payment
of such amounts and may cancel any SARs not yet exercised (whether or not
vested); and

 
(b)  
recoup from Participants who, in the Committee’s judgment, engaged in conduct
which was fraudulent, negligent or not in good faith, and which disrupted,
damaged, impaired or interfered with the business, reputation or Employees of
the Company or its Affiliates or which caused a subsequent adjustment or
restatement of the Company’s reported financial statements, all or a portion of
the Stock issued or cash paid under this Agreement within five years of such
conduct and may cancel any SARs not yet exercised (whether or not vested).

 
15.  
Stockholder Rights.   Prior to exercise and receipt of any underlying Stock, a
Participant shall have no rights of a stockholder with respect to the shares of
Stock subject to the SAR.

 
16.  
Amendment and Termination.   Except as otherwise provided in the Plan or this
Agreement, no amendment or termination of this Agreement shall be made by the
Company without the written consent of the Participant.

 
17.  
Code Section 409A; No Guarantee of Tax Consequences.   This Award of SARs is
intended to be exempt from Code Section 409A.  The Company makes no commitment
or guarantee to the Participant that any federal or state tax treatment will
apply or be available to any person eligible for benefits under this Agreement.

 
18.  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Participant.

 
19.  
Governing Law and Venue.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.  The courts in Harris County,
Texas shall be the exclusive venue for any dispute regarding the Plan or this
Agreement.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Participant has executed this
Agreement, all as of the day and year first above written.
ROWAN COMPANIES, INC.
By:                                                                Date:                                           ,
20__




PARTICIPANT:
Date:                                           , 20__
Address:





